DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 recites “the s soluble” and thus appears to contain an extra and unnecessary “s”.  Appropriate correction is required.
Applicant is advised that should claim 12 be found allowable, claim 29 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “other related derivatives” which is vague and indefinite. The term “derivative” is indefinite because it is unclear how far one can deviate from the parent compound without the “derivative” being so far removed therefrom as to be a completely different compound.  Although there are examples in the specification of guar and starch derivatives these are not limiting and the specification fails to provide a limiting definition of the above phrases.
Claim 1 recites “one or more surfactants” and “one or more soluble scalp health actives”  and claim 34 recites “one or more scalp health agents,” however claims 8-11, 13, 17-20, 35-36 recite “”the surfactant,” “the soluble scalp health active,” or “the scalp health agent,” and it’s unclear if these claims are referring to one, more than one, or all of the surfactants, soluble scalp health active or scalp health agents.
Claim 2 contains the trademark/trade name carbomer. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a thickening polymer and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 12-14, 19-32, 34 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 2018/0311135).
Chang discloses a hair care composition comprising from about 10% to about 25% of one or more surfactants; from about 0.01% to 10% of one or more surfactant soluble antidandruff agents; from about 0.1% to 10% of one or more anionic polymers from about 0.01% to 5% of one or more cationic polymers (Abs).  
Example 60 of Chang discloses a composition comprising:
	-13.0% sodium laureth-1 sulfate (SLE1S) – reading on instant claims 1a, 5-10;
	-1% sodium deceth-1 sulfate;
	- 0.5% piroctone olamine – reading on instant claims 1b, 13-14 and 19-20;
	-0.7% acrylate copolymer – reading on instant claims 1c and 2-4;
	-0.4% Polyquaternium-10 – reading on instant claims 1d and 27-28;
	-0.5% cocamide MEA – reading on instant claims 12 and 29;
-1.5% peg-10 dimethicone – reading on instant claim 34;
-1.5% bis-aminopropyl dimethicone – reading on instant claims 31-32
1% fragrance – reading on instant claim 37; etc.
Chang teaches composition 60 to have a pH of 5, reading on instant claim 1, 21 and 30.
Regarding the haze value of instant claims 1a and 22-25: As shown above, Ex. 60 of Chang anticipates the claimed structure and it is well established that a composition and its properties are inseparable, therefore as Chang anticipates the claimed structure, the composition claimed and the composition of the prior art are expected to have to same properties.  This is supported by the working examples presented in the instant specification in particular Ex. 21 which discloses that a composition (ph 5.54), having a haze value of 6.5, comprises 13% SLE1S, 1% C10E1 (sodium deceth-1 sulfate), 0.7 acrylate copolymer, 0.4% of a polyquaternium cationic copolymer, 0.5% piroctone olamine, along with EDTA, sodium benzoate, sodium chloride, citric acid, methylchloro isothiazolinone/methylisothiozolinone, fragrance, sodium hydroxide and water and the spec further teaches that the Haze value is a result effective variable dependent on the amounts of surfactants and pH used which are anticipated above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US2018/0311135), Bonda (US6,113,931) and Halloran (US6,147,038).
Chang discloses a hair care composition comprising from about 10% to about 25% of one or more surfactants; from about 0.01% to 10% of one or more surfactant soluble antidandruff agents; from about 0.1% to 10% of one or more anionic polymers from about 0.01% to 5% of one or more cationic polymers (Abs).  
Regarding claims 1b and 13-20: Chang teaches the soluble anti-dandruff agent to be selected from azoles, such as climbazole, hydroxy pyridines such as piroctone olamine, strobilutins such as azoxytrobin.  These can be used in amounts ranging from 0.5-6% [0025 and 0027].
Regarding claims 1a and 5-10: Chang teaches that suitable surfactants for use include anionic surfactants used in amounts ranging from 12-18 and can be those selected from :

    PNG
    media_image1.png
    305
    652
    media_image1.png
    Greyscale
 and 

    PNG
    media_image2.png
    679
    627
    media_image2.png
    Greyscale
 ([0034-0037 and 273-0276] and Chang – 20-21).
Regarding claim 11: Chang teaches that the composition can also comprise anionic sulfosuccinate, such as disodium lauryl sulfosuccinate [0040].
Regarding claims 12 and 29: Chang teaches that a co-surfactant, amphoteric, nonionic or zwitterionic can be added in amounts of 0.25-15% [0041-0042].
Regarding claims 1d and  27-28:Chang teaches that cationic polymers can be added in amounts ranging from 0.2-1% ([0126] and Chang – claim 5-7).
Regarding claims 1c and 2-4: Chang teaches the inclusions of thickening polymers in amounts of 0.5-10% and include polyacrylate, polymethacrylate, polyacrylamide, etc. ([0135-0137] and Chang – claim 16-17).
Regarding claims 31-33: Chang teaches that conditioning agents such as silicones having an average particle size of 0.01-60micrometers (which overlaps with less than 100mn) can be effectively added ([0186] and Chang – claims 41-42).
Regarding claims 34-37: Chang teaches the composition to further comprise one or more scalp health agents selected from salicylic acid, menthol and/or menthyl lactate  and a perfume in amounts of 0.5-7% (Chang – claims 34-35 and 43).
Regarding claims 21 and 30: Chang teaches the composition to have a pH ranging from about 4-5 (Chang – claim 29).
Example 60 of Chang discloses a composition comprising:
	-13.0% sodium laureth-1 sulfate (SLE1S) – reading on instant claims 1a, 5-10;
	-1% sodium deceth-1 sulfate;
	- 0.5% piroctone olamine – reading on instant claims 1b, 13-14 and 19-20;
	-0.7% acrylate copolymer – reading on instant claims 1c and 2-4;
	-0.4% Polyquaternium-10 – reading on instant claims 1d and 27-28;
	-0.5% cocamide MEA – reading on instant claims 12 and 29;
-1.5% peg-10 dimethicone – reading on instant claim 34;
-1.5% bis-aminopropyl dimethicone – reading on instant claims 31-32
1% fragrance – reading on instant claim 37; etc.
Chang teaches composition 60 to have a pH of 5, reading on instant claim 1, 21 and 30.
However, Chang does not teach the claimed property of haze value.
Bonda teaches that clear or transparent cosmetic formulations are particularly desirable because the consumer likens transparency to purity, and because transparent formulations have esthetic appeal (Col. 1, lines 30-35) and Halloran teaches hair conditioning compositions which are optically clear, thus they are transparent  which means that the size of the particles in the composition are not observable with optical (visual) means and have a haze value 3-5 NTU’s (col. 3, lines 4-20).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Chang to be transparent having a low haze value as Bonda teaches that clear or transparent cosmetic formulations are particularly desirable because the consumer likens transparency to purity and Halloran teaches that a haze value of 3-5 is suitable for hair cosmetics.  One of skill in the art would have a reasonable expectation of success as all reference teach cosmetic compositions and as evidenced by the instant specification, haze value is dependent on the composition and it teaches that increasing the content of the claimed surfactant and decreasing pH, decreases haze, and Change makes obvious all the claimed compounds in particular the claimed surfactants and pH in the claimed amounts.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613